Title: From John Adams to Elkanah Watson, 20 December 1822
From: Adams, John
To: Watson, Elkanah


				
					Dear Sir
					Quincy December 20th. 1822
				
				I have received and heard Mr Troups letter to Judge Livingston of the 23d of January 1822. you need not wish for a more ingenius, a more able or a more spirited vindication of your claim to the first suggestion of Canal Policy in New York, or of Genll. Schuylers sagacious patriotism in adapting and supporting your ideas in the legislature you have both great merit but still I think Mr Clinton has great merit in supporting promoting and executing your plan—It is right to preserve the memory of the first discoverers and inventers of useful improvements, for the Amelioration of the condition of mankind. The Gentleman my Contemporarys in Philadelphia used to say that the first discovery of the efficacy of lightning rods was Ebenezer Kennersley, a young Gentleman of an ardent thurst for science, who drew lightning from the Clouds by his Iron pointed kites, before Dr. Franklin had attempted anything on the subject. Why indeed may we not say that the discovery was made in the time of the Roman Emperor Tyberius for in his reign the Astronomical, and Astrological Poet Mamillius, wrote this line,Eripuit jovi fulmen viresque Tonandi.—yet all this diminishes in no degree the great merit of Dr Franklin, in maturing digesting and propagating to the world his system of lightning rods. It would be well to ascertain if it were possible the first discoverer of the incalculable power of steam; and while we should do honor to his memory we should not withhold our admiration and gratitude, from the great Fulton whose Steam Navagation will be of greater benefit to Mankind than Franklins Philosophy—though that is very great; And while I wish to do honor to these great Men I ought to bear my testimony to the merit, of your long exertions which I think have been very beneficial to this Country—With much pleasure I repeat the assurance / of the long continued esteem and affection / of your friend and humbl Servant
				
					
				John Adams
					
				
			